DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
After further consideration, a rejection of amended claim 63 including the previously indicated allowable subject matter of claim 72 has been made below.  This action has been made non-final as a result.  The previous rejection has been modified to address the amendments made.  The previous claim objections have been withdrawn due to the amendments made.
Claim Objections
Claims 27, 31, and 63 are objected to because of the following informalities:  
CLAIM 27:
In line 10, delete “panel” to better reflect the invention with regard to Figure 33 of the specification teaching the processor 3312 that controls the breaker panel 3301 (paragraph 252) communicating via panel components 3301-E and 3301-F (paragraph 231), and that it is the breakers of the panel that are bypassed when communication via neutral to ground communication occurs (paragraphs 280-281).
CLAIM 31:
In line 3, delete “panel” as discussed above.
CLAIM 63:
In line 6, delete “and”.
In line 12, at the end insert --and--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-31, 33, 34, 51, 54, 56-61, 63, 65-69, and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapel et al (2014/0032003) in view of Comer (6,417,762).
In re Claims 27 and 31, Chapel teaches an  electrical receptacle (102, 204) for connection at least one power line as seen in Figures 1A-2 and 9, comprising: a processor (903, paragraph 103) for commanding a circuit breaker panel (paragraph 49, paragraph 84 teaches that a circuit breaker in a panel is upstream from the connected hot line) which includes a circuit breaker (paragraph 50 teaches that switch 206 can be located in said circuit breaker panel) having an open state and a closed state, the circuit breaker for connection to a hot power line of the at least on power line, the circuit breaker configured to be in an open state when there is over current or upon command from the processor (paragraph 51 teaches that the processor can cause the breaker to open and paragraph 55 teaches that the breaker can be opened by the processor when an short circuit (i.e., overcurrent) occurs, paragraphs 78-80 teach that the switch opens as a result of a short circuit (i.e., overcurrent), paragraph 111 teaches that current sense coils of relay 940 of the circuit breaker causes it to open); a communication subsystem (909) for communication by the processor over at least one of the power lines (paragraph 103); and the processor configured to determine that electrical conditions are safe (paragraph 55 teaches that the processor can determine when unsafe conditions do or do not exist) by receiving a communication from another device (304), and in response command the circuit breaker to reset to the closed state (paragraph 57).
Chapel teaches communicating over power lines as discussed above, but does not specifically teach that the communication occurs over the neutral line to ground.
Comer teaches performing power line communication from a receptacle 60 (Fig 4) via the neutral line 22 to ground 20 as seen in Figure 5 (col 6 line 45 - col 7 line 53) in order to prevent concerns about noise on the load carrying conductors during communication (col 1 lines 30-60) without having to modify the power line network already installed (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention perform the power line communication of Chapel via the neutral line to ground as taught by Comer, since Comer teaches that by doing so concerns about noise during communication can be prevented without modifying the power line network already installed.
By communicating via neutral and ground, the communication subsystem 909 of Chapel can effectively communicate to control the breaker 206 in the panel by bypassing the circuit breakers of the circuit breaker panel of Chapel.
Alshinnawi et al (2014/0177736) demonstrates in Figures 2 and 5 that it is known in the art to have a processor 32 capable of communicating via power line communication with a downstream processor 42 in a circuit breaker panel, wherein the processor controls the breakers 34 of the panel (paragraphs 40-42, 47).
In re Claim 28, Chapel teaches the processor is further configured to receive a communication, and in response to the communication command the circuit breaker to be in the open state (paragraphs 53-54).
In re Claim 29, Chapel teaches at least one sensor (902) to detect signals indicative of the hot power line; wherein the processor is further configured to open the circuit breaker to the open state in response to the detected signals (paragraph 103).
In re Claim 30, Chapel teaches at least one sensor (902) to detect signals indicative of the hot power line; wherein the processor is further configured to determine that the electrical conditions are safe from the detected signals (paragraph 103, in the event that no event is detected, the conditions are safe).
In re Claim 32, Chapel teaches that said receiving comprises receiving the communication over at least one of the power lines (paragraph 57).
In re Claim 33, Chapel teaches communicating over the neutral line to ground as discussed above.
In re Claim 34, Chapel teaches that the electrical receptacle comprises an in-wall receptacle as seen in Figures 1A-B.
In re Claim 51, Chapel teaches a circuit board (108 as seen in Fig 1B, paragraph 49) for installation to a device (receptacle 102) comprising: one or more contacts (hot and neutral contacts 106 of top outlet as seen in Fig 1B) for electrical connection of the circuit board to at least one power line including a neutral power line, respectively; a communication subsystem (909 as seen in Fig 9) configured for communication with the device and configured for wired communication over the power lines (paragraphs 49, 57, and 103); and a processor (903) configured to communicatively connect the communication with the device with the wired communication over the power lines (paragraphs 56-57, and 103).
Chapel teaches communicating over power lines as discussed above and the presence of a circuit breaker panel (paragraph 49, paragraph 84 teaches that a circuit breaker in a panel is upstream from the connected hot line), but does not specifically teach that the communication occurs over the neutral line to ground.
Comer teaches performing power line communication from a receptacle 60 (Fig 4) via the neutral line 22 to ground 20 as seen in Figure 5 (col 6 line 45 - col 7 line 53) in order to prevent concerns about noise on the load carrying conductors during communication (col 1 lines 30-60) without having to modify the power line network already installed (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention perform the power line communication of Chapel via the neutral line to ground as taught by Comer, since Comer teaches that by doing so concerns about noise during communication can be prevented without modifying the power line network already installed.
By communicating via neutral and ground, the processor 903 and communication subsystem 909 of Chapel effectively communicate with the central command processor (paragraph 103) by bypassing the circuit panel of Chapel.
In re Claim 54, Chapel teaches that the device comprises an in-wall receptacle as seen in Figures 1A-B.
In re Claims 56 and 57, Chapel teaches that the communication subsystem is further configured for wireless communication with the device to a remote controller 308 (paragraph 57).
In re Claim 58, Chapel teaches further one or more contacts (hot and neutral contacts 106 of lower outlet as seen in Figure 1B) for electrical connection of the circuit board to the device.
In re Claim 59, Chapel teaches that the processor is further configured for control and/or monitoring of the device (paragraph 55).
In re Claim 60, Chapel teaches that the communication subsystem (909) is configured for wired communication with the device as seen in Figure 9.
In re Claim 61, Chapel teaches an AC/DC converter (“PWR SUPPLY” as seen in Figure 9).
In re Claim 63, Chapel teaches an intelligent junction box (112, paragraph 49) for connection to power lines, comprising: a first contact (106, as seen in Fig 1B) configured for electrical connection to a hot power line from a main circuit breaker of a circuit breaker panel (paragraph 49, paragraph 84 teaches that a circuit breaker in a panel is upstream from the connected hot line); a plurality of controlled state switches to activate and deactivate power from the hot power line to a respective downstream power line (paragraph 82 teaches that a plurality of receptacles can be controlled to turn off loads via switch 206 as seen in Figure 2 (paragraph 51)); a processor (903, paragraph 103) configured to (via instruction from the central control unit): maintain activation of all of the controlled state switches when a total current of all downstream power lines is less than a total rated capacity of the main circuit breaker (paragraph 82, when the total current does not exceed a limit, the switches of each receptacle remain closed), perform dynamic power allocation to the downstream power lines controlled through the controlled state switches (paragraph 82), and deactivate at least one of the controlled state switches when individual current exceeds an individual rating of the respective downstream power line (paragraph 82); and a communication subsystem (909) for communication by the processor over at least one of the power lines (paragraph 103).
Chapel teaches communicating over power lines as discussed above, but does not specifically teach that the communication occurs over the neutral line to ground.
Comer teaches performing power line communication from a receptacle 60 (Fig 4) via the neutral line 22 to ground 20 as seen in Figure 5 (col 6 line 45 - col 7 line 53) in order to prevent concerns about noise on the load carrying conductors during communication (col 1 lines 30-60) without having to modify the power line network already installed (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention perform the power line communication of Chapel via the neutral line to ground as taught by Comer, since Comer teaches that by doing so concerns about noise during communication can be prevented without modifying the power line network already installed.
By communicating via neutral and ground, the processor 903 and communication subsystem 909 of Chapel effectively communicate with the central command processor (paragraph 103) by bypassing the circuit panel of Chapel.
In re Claim 65, Chapel teaches communicating over the neutral line to ground as discussed above.
In re Claim 66, the circuit breaker in the panel as discussed in paragraph 84 of Chapel is considered the only breaker in the panel.
In re Claim 67, Chapel teaches the processor is further configured to deactivate at least one of the controlled state switches when the total current of all downstream power lines exceeds a total rated capacity of the circuit breaker panel (paragraph 82).
In re Claim 68, Chapel teaches the deactivation of the at least one of the controlled state switches is performed based on a priority (paragraphs 66-67 and 82).
In re Claim 69, Chapel teaches that each individual switch can be opened when an overload of its rating occurs (paragraph 55).
In re Claim 73, the power line communication occurs between one point at processor 304 to another point at each receptacle (paragraph 57).
Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapel et al (2014/0032003) in view of Comer (6,417,762) as applied to claim 51 above and further in view of Guymon et al (2012/0223840) and Willis et al (2017/0025854).
In re Claim 55, Chapel teaches that an LED can be utilized to indicate specific conditions at the receptacle (paragraphs 104-109).  However, Chapel fails to specifically teach a microphone and speaker.
Guymon teaches that an audible alarm (i.e., speaker) may be utilized interchangeably with an LED to serve as an indication means in a receptacle (paragraph 101).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the LED of Chapel with a speaker as taught by Guymon, since Guymon teaches that an LED and speaker can be utilized interchangeable to serve as an indication means in a receptacle.
Willis teaches placing a microphone 50 (paragraph 16) with a receptacle so that a user may issue voice commands to control power delivered to the connected device (Abstract, paragraph 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a microphone as taught by Willis, since Willis teaches that by doing so the receptacle can control power to a connected load via voice commands of a user.
Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapel et al (2014/0032003) in view of Comer (6,417,762) as applied to claim 51 above and further in view of Guymon et al (2012/0223840).
In re Claim 62, Chapel a circuit board as discussed above, but fails to specifically teach a packaging with pins as claimed.
Guymon teaches placing a circuit board for controlling a receptacle 182 in a packaging with pins as seen in Figure 14 (paragraphs 112-114).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a packaging as taught by Guymon with circuit board of Chapel since it would provide protection from the surrounding environment to the circuit board.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836